NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 10-4014
                                 ___________

                               SHARON DAVIS,
                                                  Appellant

                                       v.

 CITY OF NEWARK; DIRECTOR GARRY MCCARTHY; DEPUTY CHIEF BRYAN
 MORRIS; CAPTAIN SHEILAH COLEY; CAPTAIN RONALD KINDER; CAPTAIN
  ANTHONY RUGGIERO; LIEUTENANT ANTHONY CARUSO; LIEUTENANT
     UMAR ABDUL-HAKEEM; INSTITUTE FOR FORENSIC PSYCHOLOGY,
individually and under color of state law; JOHN AND JANE DOES 1-99 (FICTITIOUS
 NAMES); XYZ CORPORATIONS 1-10, municipal or governmental entities and their
                           supervisors, agents and employees
                     ____________________________________

                 On Appeal from the United States District Court
                           for the District of New Jersey
                     (D.C. Civil Action No. 2:09-cv-01032)
                 District Judge: Honorable Garrett E. Brown, Jr.
                  ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                April 1, 2011
             Before: SLOVITER, FISHER and WEIS, Circuit Judges

                         (Opinion filed: June 28, 2011)

                                 ___________

                                  OPINION
                                 ___________

                                       1
PER CURIAM

              Sharon Davis, proceeding pro se, appeals from the District Court’s order

dismissing her amended civil rights complaint with prejudice. For the reasons that

follow, we will modify the District Court’s order and affirm that order as modified.

                                             I.

              Because we write for the parties, who are familiar with the background of

this case, we discuss the events leading to this appeal only briefly. Davis is a black

female who served as a police officer with the Newark Police Department (“NPD”) in

Newark, New Jersey, for several years prior to the termination of her employment in or

around July 2007. In March 2009, she commenced this action by filing a pro se

complaint in the District Court. She subsequently filed a pro se amended complaint in

October 2009. The amended complaint, brought against the City of Newark, several

NPD officers, the Institute for Forensic Psychology, and numerous unidentified

individuals and entities, alleged claims of retaliation under the First Amendment and

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as well as claims of

race and gender discrimination under Title VII. The amended complaint also raised

several state law claims.

              In December 2009, the City of Newark and the NPD officers moved to

dismiss the amended complaint pursuant to Fed. R. Civ. P. 12(b)(6). On September 10,

2010, the District Court granted the motion and dismissed the entire amended complaint

                                             2
with prejudice. The court concluded that Davis’s First Amendment claims failed because

the alleged triggers of the Defendants’ retaliation — a police report that Davis had

prepared while an officer with the NPD, as well as various internal grievances she had

submitted to her NPD superiors — were not protected speech under the First

Amendment. As for her Title VII claims, the District Court concluded that her amended

complaint “is so devoid of factual substance that [she] cannot possibly state a claim under

Title VII.” (Dist. Ct. Op. at 8.) Finally, because the court rejected all of Davis’s federal

claims, it declined to exercise supplemental jurisdiction over her state law claims. Davis

now seeks review of the District Court’s judgment.

                                             II.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We

exercise de novo review over the District Court’s dismissal of Davis’s amended

complaint, see Phillips v. County of Allegheny, 515 F.3d 224, 230 (3d Cir. 2008), and

may affirm that judgment on any basis supported by the record. See Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999). In conducting our review, “we accept as

true all well-pled factual allegations in the [amended] complaint and all reasonable

inferences that can be drawn from them, and we affirm the order of dismissal only if the

pleading does not plausibly suggest an entitlement to relief.” See Fellner v. Tri-Union

Seafoods, L.L.C., 539 F.3d 237, 242 (3d Cir. 2008).

              Having reviewed the record in this case, and for substantially the reasons

provided by the District Court, we agree with the court’s decision to dismiss Davis’s Title
                                              3
VII claims. We also agree with the District Court that her retaliation claims fail under the

Free Speech Clause of the First Amendment, for the police report and internal grievances

that allegedly triggered the retaliatory activity were not made in her role as a private

citizen speaking on a matter of public concern. See Garcetti v. Ceballos, 547 U.S. 410,

418 (2006). Although the District Court did not address whether her allegations of

retaliation stated a claim under the First Amendment’s Petition Clause, we conclude that

they do not, for the Petition Clause, like the Free Speech Clause, is triggered only by

matters of public concern. See Borough of Duryea v. Guarnieri, 2011 U.S. LEXIS 4564,

at *6-7 (June 20, 2011); see also id. at *35 (stating that a public employee’s right under

the Petition Clause “is not a right to transform everyday employment disputes into

matters for constitutional litigation in the federal courts”). Finally, to the extent Davis’

amended complaint alluded to alleged due process violations, we conclude that she failed

to present a viable due process claim.

              Because the District Court properly dismissed all of Davis’s constitutional

and federal claims, it did not err in declining to exercise supplemental jurisdiction over

her state law claims. See 28 U.S.C. § 1367(c)(3) (providing that a district court may

decline to exercise supplemental jurisdiction over state law claims when it “has dismissed

all claims over which it has original jurisdiction”); Borough of W. Mifflin v. Lancaster,

45 F.3d 780, 788 (3d Cir. 1995) (“[W]here the claim over which the district court has

original jurisdiction is dismissed before trial, the district court must decline to decide the

pendent state claims unless considerations of judicial economy, convenience, and fairness
                                               4
to the parties provide an affirmative justification for doing so.”). We note, however, that

these state law claims should have been dismissed without prejudice. See Figueroa v.

Buccaneer Hotel Inc., 188 F.3d 172, 182 (3d Cir. 1999). Accordingly, we will modify

the District Court’s September 10, 2010 order to reflect this point, and, in light of the

above, affirm that order as modified.




                                              5